The opinion of the Court was delivered this day, December 1, by the Chancellor. He said that this case did not differ from Crockett v. Blackistone, Administrator of Ford. The only variation of circumstances was that here a distributive account had been passed, which was nothing more than putting on paper the amount which the widow and child respectively were entitled to in the surplusage of the intestate’s personal estate. That this distribution on paper was not a payment, nor a retainer by Huff, nor a charge against him. It only showed that the estate had been settled by the Register. It certainly could be no proof of payment, nor of anything else than showing the amount each heir is entitled to; otherwise it would frequently do great wrong to unpaid heirs. Huff has not mentioned that the money was held or retained by him for his ward. And in the guardian account passed August 6, 1810, nothing but rents and profits are accounted for. It is evident that Huff at no time intended to charge himself with his ward’s share of the personal estate, particularly as there is a balance stated to be due to him on the guardian account of $225.95, which is not even credited by any part of the balance due to his ward of the personal estate.
Judgment reversed unanimously, and judgment rendered for . the plaintiff.